--------------------------------------------------------------------------------

Exhibit 10.37
 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


US $170,000


________________________________________


12% SECURED PROMISSORY NOTE DUE May 1, 2008


FOR VALUE RECEIVED, D.L. CLAIRE CAPITAL, INC., a corporation organized and
existing under the laws of the State of Delaware (the “Company”), promises to
pay to CAMHZN Master LDC, the registered holder hereof (the “Holder”), the
principal sum of One Hundred Seventy Thousand Dollars (US $170,000) on the
Maturity Date (as defined below) and to pay interest on the principal sum
outstanding from time to time in arrears at the rate of 12% per annum (computed
on the basis of the actual number of days elapsed and a year of 360 days and
compounded monthly), accruing from October 31, 2007, the date of initial
issuance of this Note (the “Issue Date”), to the date of payment. Such interest
shall be payable on the date which is the earlier of (i) the Maturity Date, or
(ii) the date of any prepayment of principal permitted hereunder; except that
interest for month in advance shall be paid on the Issue Date. Accrual of
interest shall commence on the Issue Date and shall continue to accrue on a
daily basis until payment in full of the principal sum has been made or duly
provided for (whether before or after the Maturity Date).


This Note is being issued pursuant to the terms of the Purchase Agreement, dated
as of October 31, 2007 (the “Purchase Agreement”), to which the Company and the
Holder (or the Holder’s predecessor in interest) are parties. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


This Note is subject to the following additional provisions:


1.             The term “Maturity Date” means the earlier of (x) May 1, 2008 or
(y) the date on which the Company consummates an equity financing or funding
transaction in excess of $1,500,000 (a “Qualified Financing”), whether or not
such transaction is effected in connection with the current or future issuance
of securities.


2.             (i)           This Note may be prepaid in whole or in part at any
time prior to the Maturity Date, without penalty. Any payment shall be applied
as provided in Section 3.


(ii)           TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER.
The Company shall be in default hereunder if any payment is not made in a timely
manner, without any right to cure unless such right to cure is granted by the
Holder or the terms of this Note in each instance; provided, however, that the
grant of such right by the Holder is in the sole discretion of the Holder and
may be withheld for any reason or for no reason whatsoever.

 
 

--------------------------------------------------------------------------------

 

3.             Any payment made on account of the Note shall be applied in the
following order of priority: (i) first, to any amounts due hereunder other than
principal and accrued interest, (ii) then, to accrued interest through and
including the date of payment, and (iii) then, to principal of this Note.


4.             All payments contemplated hereby to be made “in cash” shall be
made in immediately available good funds of United States of America currency by
wire transfer to an account designated in writing by the Holder to the Company
(which account may be changed by notice similarly given). For purposes of this
Note, the phrase “date of payment” means the date good funds are received in the
account designated by the notice which is then currently effective.


5.             Subject to the terms of the Purchase Agreement, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, as herein prescribed. This
Note is a direct obligation of the Company.


6.             The obligations of the Company under this Note are secured by all
of the assets of the Company and by certain stock of the Company and Marshall
Holdings International, Inc. The stock is pledged to the Holder under the terms
of the Pledge Agreements, to which the Holder and the Pledgors are parties. If
the Holder forecloses on any of the Pledged Shares, the obligations of the
Company will be reduced only to the extent of the proceeds actually realized
from such foreclosure, in the priority specified in Section 3 hereof.


7.             Conversion.


a)            Voluntary Conversion. At any time after the Original Issue Date
until this Note is no longer outstanding, this Note shall be convertible into
shares of Common Stock at the option of the Holder, in whole or in part at any
time and from time to time (subject to the limitations on conversion set forth
in Section 7(d) hereof). The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto (a “Notice of
Conversion”), specifying therein the principal amount of Notes to be converted
and the date on which such conversion is to be effected (a “Conversion Date”).
If no Conversion Date is specified in a Notice of Conversion, the Conversion
Date shall be the date that such Notice of Conversion is provided hereunder. To
effect conversions hereunder, the Holder shall not be required to physically
surrender Notes to the Company unless the entire principal amount of this Note
plus all accrued and unpaid interest thereon has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount converted and the
date of such conversions. The Company shall deliver any objection to any Notice
of Conversion within 5 Business Days of receipt of such notice. In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof. However, at the Company’s request, the Holder shall
surrender the Note to the Company within five (5) Trading Days following such
request so that a new Note reflecting the correct principal amount may be issued
to Holder.

 
 

--------------------------------------------------------------------------------

 

b)            Conversion Price. Subject to adjustment as provided for in Section
8, the initial conversion price in effect on any Conversion Date shall be
$10.00.


c)            Reserved.


d)            Conversion Limitations; Holder’s Restriction on Conversion. The
Company shall not effect any conversion of this Note, and the Holder shall not
have the right to convert any portion of this Note, pursuant to Section 7(a) or
otherwise, to the extent that after giving effect to such conversion, the Holder
(together with the Holder’s affiliates), as set forth on the applicable Notice
of Conversion, would beneficially own in excess of 4.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Notes or the Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 7(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this section applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder) and of which a portion of this Note is
convertible shall be in the sole discretion of such Holder. To ensure compliance
with this restriction, the Holder will be deemed to represent to the Company
each time it delivers a Notice of Conversion that such Notice of Conversion has
not violated the restrictions set forth in this paragraph and the Company shall
have no obligation to verify or confirm the accuracy of such determination. For
purposes of this Section 7(d), in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) MHII’s most recent Form 10-QSB or Form 10-KSB
(or such related form), as the case may be, (y) a more recent public
announcement by MHII or (z) any other notice by MHII or its Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of the Holder, the Company shall within five Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The provisions of this Section 7(d) may be waived by the Holder upon,
at the election of the Holder, not less than 61 days’ prior notice to the
Company, and the provisions of this Section 7(d) shall continue to apply until
such 61st day (or such later date, as determined by the Holder, as may be
specified in such notice of waiver).


e)             Mechanics of Conversion

 
 

--------------------------------------------------------------------------------

 

i.              Conversion Shares Issuable Upon Conversion of Principal Amount.
The number of shares of Common Stock issuable upon a conversion hereunder shall
be determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price.


ii.             Delivery of Certificate Upon Conversion. Not later than five
Trading Days after any Conversion Date, the Company will deliver to the Holder
(A) a certificate or certificates representing the Conversion Shares which shall
be free of restrictive legends and trading restrictions (other than those
required by the Purchase Agreement) representing the number of shares of Common
Stock being acquired upon the conversion of Notes (including, if so timely
elected by the Company, shares of Common Stock representing the payment of
accrued interest) and (B) a bank check in the amount of accrued and unpaid
interest (if the Company is required to pay accrued interest in cash). The
Company shall, if available and if allowed under applicable securities laws, use
its best efforts to deliver any certificate or certificates required to be
delivered by the Company under this Section electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.


iii.            Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the fifth Trading Day after a Conversion Date, the
Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return the
certificates representing the principal amount of Notes tendered for conversion.


iv.            Obligation Absolute; Partial Liquidated Damages. If the Company
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 7(d)(ii) by the fifth Trading Day after the Conversion Date,
the Company shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $1,000 of principal amount being converted, $10 per Trading
Day (increasing to $20 per Trading Day after 5 Trading Days after such damages
begin to accrue) for each Trading Day after such fifth Trading Day until such
certificates are delivered. The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, such delivery
shall not operate as a waiver by the Company of any such action the Company may
have against the Holder. In the event a Holder of this Note shall elect to
convert any or all of the outstanding principal amount hereof, the Company may
not refuse conversion based on any claim that the Holder or any one associated
or affiliated with the Holder of has been engaged in any violation of law,
agreement or for any other reason, unless, an injunction from a court, on
notice, restraining and or enjoining conversion of all or part of this Note
shall have been sought and obtained and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the principal amount of this Note
outstanding, which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment. In the absence of an injunction precluding the same, the Company shall
issue Conversion Shares or, if applicable, cash, upon a properly noticed
conversion. Nothing herein shall limit a Holder’s right to pursue actual damages
or declare an Event of Default pursuant to Section 9 herein for the Company’s
failure to deliver Conversion Shares within the period specified herein and such
Holder shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the
Holders from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.

 
 

--------------------------------------------------------------------------------

 

v.             Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 7(d)(ii) by the fifth Trading Day after the
Conversion Date, and if after such fifth Trading Day the Holder is required by
its brokerage firm to purchase (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by such Holder of the
Conversion Shares which the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder (in addition to
any remedies available to or elected by the Holder) the amount by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder anticipated receiving from the
conversion at issue multiplied by (2) the actual sale price of the Common Stock
at the time of the sale (including brokerage commissions, if any) giving rise to
such purchase obligation and (B) at the option of the Holder, either reissue
Notes in principal amount equal to the principal amount of the attempted
conversion or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its delivery
requirements under Section 7(e)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of Notes with respect to which the actual sale price of
the Conversion Shares at the time of the sale (including brokerage commissions,
if any) giving rise to such purchase obligation was a total of $10,000 under
clause (A) of the immediately preceding sentence, the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In.
Notwithstanding anything contained herein to the contrary, if a Holder requires
the Company to make payment in respect of a Buy-In for the failure to timely
deliver certificates hereunder and the Company timely pays in full such payment,
the Company shall not be required to pay such Holder liquidated damages under
Section 7(d)(iv) in respect of the certificates resulting in such Buy-In.


vi.            Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will use its best efforts to have MHII at all times reserve
and keep available out of its authorized and unissued shares of Common Stock
solely for the purpose of issuance upon conversion of the Notes and payment of
interest on the Note, each as herein provided, free from preemptive rights or
any other actual contingent purchase rights of persons other than the Holders,
not less than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company and MHII as to reservation of such shares
set forth in the Purchase Agreement) be issuable (taking into account the
adjustments and restrictions of Section 8) upon the conversion of the
outstanding principal amount of the Notes and payment of interest hereunder. The
Company covenants that it shall use its best efforts to ensure that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid, nonassessable and, if the Registration
Statement is then effective under the Securities Act, registered for public sale
in accordance with such Registration Statement.

 
 

--------------------------------------------------------------------------------

 

vii.           Fractional Shares. Upon a conversion hereunder the Company shall
not be required to issue stock certificates representing fractions of shares of
the Common Stock, but may if otherwise permitted, make a cash payment in respect
of any final fraction of a share based on the VWAP at such time. If the Company
elects not, or is unable, to make such a cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.


viii.          Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of the Notes shall be made without charge to the
Holders thereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of such Notes so converted
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
ix.    Withholding of Taxes. All payments by the Company under the Note shall be
made in full without set-off or counterclaim and free and clear of any deduction
or withholding for or on account of any taxes unless the Company is required by
applicable law to make any deduction or withholding from any payment due under
the Note for or on account of any taxes. In this event, the Company shall
promptly notify the Purchaser, pay such additional amounts as are necessary to
ensure that the Purchaser receives the amount which it would have received if
there had been no such deduction or withholding, promptly pay the tax deducted
to the appropriate tax authority before any fine or penalty becomes payable and
indemnify the Purchaser in respect of any such taxes. As soon as practical, but
no later than 30 days after any such deduction or withholding, the Company shall
forward to the Purchaser official tax receipts and any other documents or
evidence reasonably required by the Purchaser that such taxes have been remitted
to the appropriate taxation authority.


8.             Certain Adjustments.


a)             Stock Dividends and Stock Splits. If MHII, at any time while the
Notes are outstanding: (A) shall pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by MHII
pursuant to this Note, including as interest thereon), (B) subdivide outstanding
shares of Common Stock into a larger number of shares, (C) combine (including by
way of reverse stock split) outstanding shares of Common Stock into a smaller
number of shares, or (D) issue by reclassification of shares of the Common Stock
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 
 

--------------------------------------------------------------------------------

 

b)             Subsequent Equity Sales. If MHII, at any time while this Note is
outstanding, shall offer, sell, grant any option to purchase or offer, sell or
grant any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents entitling any Person to acquire
shares of Common Stock, at an effective price per share less than the then
Conversion Price (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which is issued in connection with such issuance, be
entitled to receive shares of Common Stock at an effective price per share which
is less than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price), then, the Conversion Price shall
be reduced to equal the Base Share Price and the number of Conversion Shares
issuable hereunder shall be increased. Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued. The Company shall
notify the Holder in writing, no later than three Trading Day upon learning of
the issuance of any Common Stock or Common Stock Equivalents subject to this
section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms (such
notice the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to this Section
8(b), upon the occurrence of any Dilutive Issuance, after the date of such
Dilutive Issuance the Holder is entitled to receive a number of Conversion
Shares based upon the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Conversion.


c)             Pro Rata Distributions. If MHII, at any time while Notes are
outstanding, shall distribute to all holders of Common Stock (and not to
Holders) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Price shall be determined by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors of MHII in good faith. In either
case the adjustments shall be described in a statement provided to the Holders
of the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.


d)             Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. The
number of shares of Common Stock outstanding at any given time shall not
includes shares of Common Stock owned or held by or for the account of the
Company, and the description of any such shares of Common Stock shall be
considered on issue or sale of Common Stock. For purposes of this Section 8, the
number of shares of Common Stock deemed to be issued and outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) issued and outstanding.

 
 

--------------------------------------------------------------------------------

 

e)             Notice to Holders.


i.           Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any of this Section 8, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.


ii.           Notice to Allow Conversion by Holder. If (A) MHII shall declare a
dividend (or any other distribution) on the Common Stock; (B) MHII shall declare
a special nonrecurring cash dividend on or a redemption of the Common Stock; (C)
MHII shall authorize the granting to all holders of the Common Stock rights or
warrants to subscribe for or purchase any shares of capital stock of any class
or of any rights; (D) the approval of any stockholders of MHII shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, of any compulsory share exchange
whereby the Common Stock is converted into other securities, cash or property;
(E) MHII shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Company; then, in each case, the Company
shall cause to be filed at each office or agency maintained for the purpose of
conversion of the Notes, and shall cause to be mailed to the Holders at their
last addresses as they shall appear upon the stock books of MHII , at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided, that the failure to mail such notice or any defect therein
or in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice. Holders are entitled to convert Notes
during the 20-day period commencing the date of such notice to the effective
date of the event triggering such notice.


iii.           Fundamental Transaction. If, at any time while this Note is
outstanding, (A) MHII effects any merger or consolidation of the Company with or
into another Person, (B) MHII effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by MHII or another Person) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property, or (D) MHII effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a “Fundamental Transaction”), then upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, the
Company, in the event of a Fundamental Transaction, shall issue to the Holder a
new note consistent with the foregoing provisions and evidencing the Holder’s
right to convert such note into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph (c) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 
 

--------------------------------------------------------------------------------

 

iv.           Exempt Issuance. Notwithstanding the foregoing, no adjustment will
be made under this Section 8 in respect of an Exempt Issuance.


9.            The Holder of the Note, by acceptance hereof, agrees that this
Note is being acquired for investment and that such Holder will not offer, sell
or otherwise dispose of this Note except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended, or any
applicable state Blue Sky or foreign laws or similar laws relating to the sale
of securities.


10.           Any notice given by any party to the other with respect to this
Note shall be given in the manner contemplated by the Purchase Agreement in the
section entitled “Notices.”


11.           This Note shall be governed by and construed in accordance with
the laws of the State of New York. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.


12.           JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.

 
 

--------------------------------------------------------------------------------

 

13.           The following shall constitute an "Event of Default":


 
a.
The Company shall default in the payment of any amount due on this Note, time
being of the essence, whether by maturity, pursuant to Section 2 or otherwise;
or



 
b.
Any of the representations or warranties made by the Company herein, in the
Purchase Agreement or any of the other Transaction Agreements shall be false or
misleading in any material respect at the time made; or



 
c.
The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or



 
d.
A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent; or



 
e.
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company; or



 
f.
Any Pledgor shall default on any of its obligations under the Pledge Agreements;
or



 
g.
The Company shall enter into, create, incur, assume or suffer to exist any
indebtedness for borrowed money or liens of any kind, on or with respect to any
of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom that is senior to or pari passu with,
in any respect, the Company’s obligations under this Note, other than as
provided in the Disclosure Annex to the Purchase Agreement; or



 
h.
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company or any of the Pledgors.



 
i.
Failure by the Company to deliver any Shares required to be delivered pursuant
to the Transaction Documents or any other agreements between the parties.



If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and interest shall accrue on the total amount  shall
not be deemed to be a waiver of any subsequent default) at the option of the
Holder and in the Holder's sole discretion, the Holder may consider this Note
immediately due and payable (and the Maturity Date shall be accelerated
accordingly), without presentment, demand, protest or notice of any kinds, all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and interest shall accrue
on the total amount due (the "Default Amount") on the date of the Event of
Default (the "Default Date") at the rate of 110% per annum or the maximum rate
allowed by law, whichever is lower, from the Default Date until the date payment
is made, and the Holder may immediately enforce any and all of the Holder's
rights and remedies provided herein or any other rights or remedies afforded by
law.

 
 

--------------------------------------------------------------------------------

 

14.           In the event of a Qualified Financing, the Company shall offer to
repurchase from the Holder, any restricted stock given to the Holder in
connection with the transactions contemplated under the Purchase Agreement. The
purchase price for such restricted stock shall be 70% of the VWAP for the 20
Trading Days prior to the consummation of the Qualified Financing.


15.           In the event for any reason, any payment by or act of the Company
or the Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Note, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Note. If any part of such excess remains after the principal has been paid in
full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provision's of this Section shall control every other provision
of this Note.


IN WITNESS WHEREOF, the Company has caused this Promissory Note to be duly .
executed by an officer thereunto duly authorized this 31st day of October,
.2007.





 
D.L. CLAIRE CAPITAL INC.
             
By:
 /s/ David Fuselier
 
Name:
David Fuselier
 
Title:
President

 
 

--------------------------------------------------------------------------------